ORDER
PER CURIAM.
Willie Boyd appeals the judgment of the trial court dismissing his “Motion for Declaratory Judgment and Injunctive Relief Pertaining to the Civil Rights of Willie E. Boyd, a/k/a., Willie E. Osborne.” He asserts that the court had jurisdiction to hear his petition seeking the court’s judgment that the named defendants, former and current Missouri public officials, are required by law to declare that certain of his civil rights were restored by sections 222.010, 560.610 and 216.355, RSMo 1969 (all repealed), because his state sentence, imposed for his 1967 bank robbery conviction, was commuted by then Governor Warren Hearnes, and the statutes “automatically” restored his civil rights permitting him to vote, serve on a jury, and run for political office. The judgment of the trial court is affirmed. Rule 84.16(b).